Exhibit 10.12

 

CHANGE IN CONTROL AND EMPLOYMENT AGREEMENT

 

THIS CHANGE IN CONTROL AND EMPLOYMENT AGREEMENT is entered into on this 31st day
of January 2005, by and between OGLEBAY NORTON COMPANY, an Ohio corporation (the
“Company”), and SYLVIE A. BON (“Employee”).

 

W I T N E S S E T H:

 

WHEREAS, Employee is an executive and key employee who has been employed by
Oglebay Norton Management Company (the “Subsidiary”) and serves the Company as
its Vice President, Administration and Chief Information Officer.

 

WHEREAS, the Company desires to assure itself of continuity of management in the
event of any threatened or actual Change in Control (as hereafter defined);

 

WHEREAS, the Company desires to assure itself, in the event of any threatened or
actual Change in Control, of the continued performance of services by Employee
on an objective and impartial basis and without distraction by concern for her
employment status and security;

 

WHEREAS, Employee is willing to continue in the employ of the Company but
desires assurance that her responsibilities and status as an executive of the
Company or Subsidiary will not be adversely affected by any threatened or actual
Change in Control;

 

NOW, THEREFORE, the Company and Employee agree as follows:

 

1. Operation of Agreement. This Agreement shall be effective and binding
immediately upon its execution, but, anything in this Agreement to the contrary
notwithstanding, this Agreement shall not be operative unless and until there
has been a Change in Control while Employee is in the employ of the Company. For
purposes of this Agreement, a Change in Control shall have occurred if at any
time any of the following events occurs:

 

(a) a report is filed with the Securities and Exchange Commission (the “SEC”) on
Schedule 13D or Schedule 14D-1 (or any successor schedule, form, or report),
each as promulgated pursuant to the Securities Exchange Act of 1934 (the
“Exchange Act”), disclosing that any “person” (as the term “person” is used in
Section 13(d) or Section 14(d)(2) of the Exchange Act), other than Ingalls &
Snyder and any of their respective affiliates, is or has become a beneficial
owner, directly or indirectly, of securities of the Company representing 50% or
more of the combined voting power of the Company’s then outstanding securities;

 

(b) the Company files a report or proxy statement with the SEC pursuant to the
Exchange Act disclosing in response to Item 5.01 of Form 8-K thereunder or Item
5(f) of Schedule 14A thereunder that a Change in Control of the Company has or
may have occurred or will or may occur in the future pursuant to any
then-existing contract or transaction, provided that a Form 8-K filed in
connection with consummation of the Company’s plan of reorganization with
respect to the Company’s petition for reorganization under chapter 11 of the
Bankruptcy Code filed on February 23, 2004 shall not be a Change in Control for
purposes of this Agreement;



--------------------------------------------------------------------------------

(c) the Company is merged or consolidated with another corporation and, as a
result thereof, securities representing less than 50% of the combined voting
power of the surviving or resulting corporation’s securities (or of the
securities of a parent corporation in case of a merger in which the surviving or
resulting corporation becomes a wholly-owned subsidiary of the parent
corporation) are owned in the aggregate by holders of the Company’s securities
immediately prior to such merger or consolidation;

 

(d) all or substantially all of the assets of the Company are sold in a single
transaction or a series of related transactions to a single purchaser or a group
of affiliated purchasers; or

 

(e) during any period of 24 consecutive months, individuals who were Directors
of the Company at the beginning of such period cease to constitute at least a
majority of the Company’s Board of Directors (the “Board”) unless the election
or appointment, or nomination for election by the Company’s shareholders, of
more than one half of any new Directors of the Company was approved by a vote of
at least two-thirds of the Directors of the Company then still in office who
were Directors of the Company at the beginning of such 24 month period.

 

The first date on which a Change in Control occurs is referred to herein as the
“Change in Control Date.” Upon the occurrence of a Change in Control while
Employee is in the employ of the Subsidiary, this Agreement shall become
immediately operative subject, however, to the provisions of Paragraph 2, below.

 

2. Possible “Undoing” of a Change in Control. If a report is filed with the SEC
disclosing that a person (the “Acquiror”) is or has become a beneficial owner,
directly or indirectly, of securities of the Company representing 50% or more of
the combined voting power of the Company’s outstanding securities and, as a
result of that filing, a Change in Control, as defined in Paragraph 1(a), above,
occurs, while Employee is in the employ of the Company, then, as provided in
Paragraph 1, above, this Agreement will become immediately operative. However,
if:

 

(a) a Change in Control as described in Paragraph 1(a) occurs while Employee is
in the employ of the Subsidiary;

 

(b) the Acquiror subsequently transfers or otherwise disposes of sufficient
securities of the Company in one or more transactions, to a person or persons
other than affiliates of the Acquiror or any persons with whom the Acquiror has
agreed to act together for the purpose of acquiring, holding, voting or
disposing of securities of the Company, so that, after such transfer or other
disposition, the Acquiror is no longer the beneficial owner, directly or
indirectly, of securities of the Company representing 10% or more of the
combined voting power of the Company’s then outstanding securities;

 

(c) at the time of the subsequent transfer or disposition that reduced the
Acquiror’s holdings to less than 10% as provided in (b), immediately above, no
other event constituting a Change in Control had occurred; and

 

(d) at the time of the subsequent transfer or other disposition that reduced the
Acquiror’s holdings to less than 10%, Employee’s employment with the Subsidiary
had not been terminated by the Subsidiary without cause or by Employee for good
reason,

 

2



--------------------------------------------------------------------------------

then, for all purposes of this Agreement, the filing of the report constituting
a Change in Control under Paragraph 1(a) shall be treated as if it had not
occurred and this Agreement shall return to the status it had immediately before
the filing of the report constituting a Change in Control under Paragraph 1(a).
Accordingly, if and when a new Change in Control occurs, this Agreement will
again become operative on the date of that new Change in Control.

 

3. Employment, Contract Period.

 

(a) Subject to the terms and conditions of this Agreement, upon the occurrence
of a Change in Control, the Company shall cause the Subsidiary to continue to
employ Employee and Employee shall continue in the employ of the Subsidiary for
the period specified in Paragraph 3(b) (the “Contract Period”), in the position
and with the duties and responsibilities set forth in Paragraph 4.

 

(b) The Contract Period shall commence on the date of occurrence of a Change in
Control (the “Change in Control Date”) and, subject only to the provisions of
Paragraph 11 below, shall continue for a period of twelve months to the close of
business on the day (the “Contract Expiration Date”) falling twelve months after
the Change in Control Date.

 

4. Position, Duties, Responsibilities. At all times during the Contract Period,
Employee shall:

 

(a) hold the same position with substantially the same duties and
responsibilities as an executive of the Subsidiary as Employee held immediately
before the Change in Control Date and as those duties and responsibilities may
be extended, from time to time during the Contract Period, by the Board with
Employee’s consent;

 

(b) adhere to and implement the policies and directives promulgated, from time
to time, by the Board;

 

(c) observe all Company and Subsidiary policies applicable to executive
personnel of the Company and Subsidiary; and

 

(d) devote her business time, energy, and talent to the business of and to the
furtherance of the purposes and objectives of the Company and the Subsidiary to
generally the same extent as she has so devoted her business time, energy, and
talent before the Change in Control Date, and neither directly nor indirectly
render any business, commercial, or professional services to any other person,
firm, or organization for compensation without the prior approval of the Board.

 

Nothing in this Agreement shall preclude Employee from devoting reasonable
periods of time to charitable and community activities or the management of her
investment assets provided such activities do not materially interfere with the
performance by Employee of her duties hereunder.

 

5. Compensation. For services actually rendered by Employee on behalf of the
Subsidiary during the Contract Period as contemplated by this Agreement, the
Company shall cause to be paid to Employee a base salary at a rate equal to the
highest of (a) the rate in effect immediately before the Change in Control Date
or (b) the rate in effect at any time during the two years preceding the Change
in Control Date. The base salary shall be paid to Employee in the same
increments and on the same schedule each month as in effect immediately before
the Effective Date. Employee shall not be entitled to any base salary during any
period when she is receiving long-term disability benefits under the

 

3



--------------------------------------------------------------------------------

disability benefit arrangement provided to Employee by the Company. In addition,
the Company shall also cause to be paid to Employee (a) in the event the Change
in Control Date occurs between January 1 and March 31 of a calendar year, an
annual bonus (if not previously paid) for the year immediately preceding the
year in which the Change in Control Date occurs determined in accordance with
the Company’s bonus plan (other than the Management Incentive Plan) as in effect
immediately prior to the Change in Control Date for the preceding calendar year,
such bonus to be paid to Employee no later than the March 31 first following the
Change in Control Date, and (b) an annual bonus for the year in which the Change
in Control Date occurs determined in accordance with the Company’s bonus plan
(other than the Management Incentive Plan) as in effect immediately prior to the
Change in Control Date and at a level no less than the target amount thereunder
for the year in which the Change in Control Date occurs (the “Bonus Amount”),
such bonus to be paid to Employee no later than the March 31 first following the
end of the calendar year in which the Change in Control Date occurs. .

 

6. Vacation. Employee will be entitled to such periods of vacation and sick
leave allowance each year as are determined by the Subsidiary’s vacation and
sick leave policy for executive personnel as in effect immediately before the
Change in Control Date or as may be increased from time to time thereafter.
Neither vacation time nor sick leave allowance will be accumulated from year to
year.

 

7. Other Company Plans, Benefits, and Perquisites. During the Contract Period
Employee shall be entitled to participate in the Company’s Pension Plan
applicable to salaried employees (the “Salaried Plan”); the Incentive Savings
and Stock Ownership Plan; and every other employee benefit plan or arrangement
not specifically referred to in this Agreement that is generally available to
executive personnel of the Company and Subsidiary immediately before the Change
in Control Date or that is specifically extended to Employee by the Company or
the Subsidiary before the Change in Control Date, whether or not Employee is
eligible to participate in such plan or arrangement on the date of this
Agreement. Employee’s participation in and benefits under any such plan or
arrangement shall be on the terms and subject to the conditions specified in the
governing document of the particular plan or arrangement as in effect
immediately before the Change in Control Date, which terms and conditions shall
not be amended during the Contract Period unless the benefits to Employee are at
least as great under the plan or arrangement as amended (or under a substitute
plan or arrangement) as were the benefits under the plan or arrangement as in
effect immediately before the Change in Control Date. The Company or the
Subsidiary will also provide Employee with such perquisites during the Contract
Period as the Company or the Subsidiary customarily provided to similarly
situated executive personnel in the period immediately before the Change in
Control Date.

 

8. Additional Benefit. If a Change in Control occurs and this Agreement becomes
operative and thereafter Employee’s employment is terminated by the Subsidiary
without cause or by Employee for good reason, whether such termination occurs
before, on, or after the Contract Expiration Date, the Company shall cause to be
paid and provided benefits to or with respect to Employee in such amounts and at
such times so that the aggregate benefits payable to or with respect to Employee
under the Salaried Plan and any Excess Benefit Plan maintained in connection
with the Salaried Plan and under this Agreement with respect to the Salaried
Plan and any such Excess Benefit Plan will be equal to the aggregate benefits
that would have been paid to or with respect to Employee under the Salaried Plan
and any such Excess Benefit Plan if Employee were exactly five years older than
her actual age and her credit under the Salaried Plan and any such Excess
Benefit Plan were equal to the greater of her actual service or the amount of
service she is deemed to have under Paragraph 12(a)(B), below. If Employee’s
employment is terminated after a Change in Control by the Company without cause
or by Employee for good reason and Employee is entitled to additional benefits
by virtue of the additional five years of deemed age provided for in this
Paragraph 8, then the Company shall directly provide such benefits to Employee
in the same manner as additional benefits are to be provided to Employee under
Paragraph 12(a), below.

 

4



--------------------------------------------------------------------------------

9. Priority of Paragraphs 2 and 8. Paragraph 2 of this Agreement shall take
precedence over Paragraph 8 of this Agreement so that if a Change in Control
occurs and is subsequently undone under Paragraph 2 of this Agreement, Employee
will thereafter have no rights under Paragraph 8 of this Agreement unless and
until a further Change in Control occurs.

 

10. Effect of Disability. If during the Contract Period and before her
employment hereunder is otherwise terminated, Employee becomes disabled to such
an extent that she is prevented from performing her duties hereunder by reason
of physical or mental incapacity: (a) she shall be entitled to disability and
other benefits at least equal to those that would have been available to her had
the Subsidiary continued, throughout the period of Employee’s disability, all of
its programs, benefits, and policies with respect to disabled employees that
were in effect immediately before the Change in Control; and (b) if she recovers
from her disability before the end of the Contract Period, she shall be
reinstated as an active employee for the remainder of the Contract Period under
and subject to all of the terms of this Agreement including, without limitation,
the Company’s right to terminate Employee with or without cause under Paragraph
11.

 

11. Termination Following a Change in Control. Following a Change in Control:

 

(a) Employee’s employment hereunder will terminate without further notice upon
the death of Employee;

 

(b) The Subsidiary may terminate Employee’s employment hereunder effective
immediately upon giving notice of such termination, pursuant to (i) or (ii):

 

(i) For “cause,” (A) if Employee has an employment agreement in effect with the
Subsidiary which contains a definition of cause, then the definition of the term
“cause” for purposes of this Agreement shall be as defined in such employment
agreement, or (B) if the Employee does not have an employment agreement in
effect with the Subsidiary which contains a definition of cause, then “cause”
for purposes of this Agreement shall mean (1) the Employee’s material failure to
properly perform the Employee’s duties for the Company or Subsidiary (except due
to physical or mental impairment); (2) the Employee’s material violation of
Company or Subsidiary policies as communicated to the Employee; (3) the
Employee’s conviction of, or plea of nolo contendere to, a felony under the laws
of the United States or any state or political subdivision thereof; or (4) the
commission of any other similar act by the Employee that brings the Company or a
Subsidiary into substantial public disgrace or disrepute. Notwithstanding the
foregoing, “cause” shall not be deemed to exist under clause (B)(1), (B)(2) or
(B)(4) unless the Company or Subsidiary provides the Employee with specific
written notice of the facts relating to the event and the Employee does not cure
such conduct within ten (10) business days after the receipt of such notice.

 

(ii) Without cause at any time.

 

(c) Employee may terminate her employment hereunder effective immediately upon
giving of notice of such termination:

 

(i) without cause at any time; or

 

5



--------------------------------------------------------------------------------

(ii) for “good reason,” which, for purposes of this Agreement shall mean the
occurrence of any of the following:

 

(A) any reduction in base salary or position or any material reduction in
responsibilities or duties contemplated for Employee under this Agreement or any
material reduction in the aggregate of employee benefits, perquisites, or fringe
benefits contemplated for Employee under this Agreement, provided that any
particular reduction described in this clause (A) shall constitute “good reason”
only if Employee terminates her employment within six months of the date of the
reduction;

 

(B) any good faith determination by Employee that, as a result of fundamental
differences of opinion between Employee and the Board as to the goals of the
Company or the Subsidiary, Employee is unable to carry out the responsibilities
and duties contemplated for Employee under this Agreement, provided that any
determination by Employee described in this clause (B) shall constitute “good
reason” only if Employee terminates her employment within six months of the
Change in Control Date; or

 

(C) any material change in the geographic location of Employee’s principal place
of employment (e.g., if Employee’s principal place of employment is in
Cleveland, Ohio, a change to a location outside of the greater Cleveland
metropolitan area), provided that any such change described in this clause (C)
shall constitute “good reason” only if Employee terminates her employment within
six months of the date of the Employee receives notice of the change in
location.

 

12. Severance Compensation.

 

(a) If, before the Contract Expiration Date, Employee’s employment is terminated
by the Subsidiary without cause or by Employee for good reason, then, except as
provided in Paragraph 12(b), 12(c), or 12(d), the Company shall cause to be paid
and provided to Employee (i) base salary at the highest monthly rate payable to
Employee during the Contract Period through the last to occur of (x) the
expiration of six months after the effective date of the termination, and (y)
the Contract Expiration Date (such last-to-occur date is hereinafter referred to
as the “Severance Benefits Termination Date”) and a bonus award accrued for the
year in which such termination occurs determined in accordance with the
Company’s bonus plan as in effect immediately prior to the Change in Control
Date and at a level no less than the target amount thereunder for the year in
which such termination occurs; and (ii) the following benefits for a period of
twelve months following the Contract Expiration Date:

 

(A) coverage under the Company’s medical insurance plan, short-term disability
plan, long-term disability plan, salary continuation arrangement, disability
benefit arrangement, and executive life insurance benefit (provided that she
became eligible to participate therein prior to the date her employment is
terminated), each as in effect on the Change in Control Date (or, if
subsequently amended to increase benefits to Employee or her dependents, as so
amended) and each as if Employee’s employment had continued through the
Severance Benefits Termination Date; and

 

(B) coverage and service credit under the Salaried Plan and any Excess Benefit
Plan maintained in connection with the Salaried Plan under which she is eligible
to participate so that the aggregate benefits payable to or with respect to the
Employee under the Salaried Plan and any such Excess Benefit Plan will be equal
to the aggregate benefits that would have been paid to or with respect to
Employee under the Salaried Plan and any such Excess Benefit Plan if Employee’s
employment had continued through the Severance Benefits Termination Date.

 

6



--------------------------------------------------------------------------------

If any of the benefits to be provided under one or more of the plans,
agreements, or arrangements specified above cannot be provided through that
plan, agreement, or arrangement to Employee following termination of her
employment, the Company shall cause the full equivalent of such benefits to
Employee. For example, since it is not possible to provide additional service
credit directly through the Salaried Plan, if Employee becomes entitled to an
additional 18 months of service credit under the Salaried Plan pursuant to (B)
above, the Company will be required to cause payment to Employee, from its
general assets or those of its Subsidiary, on each date on which Employee
receives a payment from the Salaried Plan, a supplemental payment equal to the
amount by which that particular payment under the Salaried Plan would have been
increased if Employee’s total service credit under the Salaried Plan were 18
months greater than is actually the case. In addition, if in these circumstances
any payments become due under the Salaried Plan with respect to Employee
following her death, the Company will be obligated to cause similar supplemental
payments with respect to Employee to be made on the dates on which payments are
made with respect to Employee under the Salaried Plan.

 

(b) Notwithstanding the foregoing provisions of Paragraph 12(a), the Company
shall cause any benefit to which Employee becomes entitled pursuant to the
provisions of Paragraph 8 or 12(a) under the Salaried Plan or the Excess Benefit
Plan including, in the event Employee is not fully vested under the provisions
of either, the present value of any otherwise forfeitable benefit thereunder, to
be paid in a single sum to Employee as soon as practicable, but not more than
thirty days following her termination of employment, with present value
determination to be made based on actuarial factors for single sum payments set
forth in the Salaried Pension Plan.

 

Employee shall have no duty to mitigate the amount of any payment or benefit
provided for in this Agreement.

 

(c) If during any period in which Employee is entitled to payments or benefits
under Paragraph 12(a) Employee materially and willfully breaches her agreement
with respect to confidential information set forth in Paragraph 13 hereof and
such breach directly causes the Company or the Subsidiary substantial and
demonstrable damage, then the Company will be relieved of its obligations under
Paragraph 12(a) hereof as of the first day of the month immediately following
the date of such material breach.

 

(d) If Employee dies on or before the Severance Benefits Termination Date or,
with respect to benefits, the Contract Expiration Date, and immediately before
her death she is entitled to payments or benefits under Paragraph 12(a), the
Company will be relieved of its obligations under Paragraph 12(a) with respect
to base salary and bonus payments as of the first day of the month immediately
following the month in which Employee dies and thereafter the Company will cause
to be provided to Employee’s beneficiaries and dependents salary continuation
payments, benefits under any Excess Benefits Plan (as supplemented by item (B)
of Paragraph 12(a)), and continuing medical and dental benefits to the same
extent (subject to reduction for payments or benefits from a new employer under
Paragraph 12(c)) as if Employee’s death had occurred while Employee was in the
active employ of the Subsidiary.

 

13. Confidential Information. Employee agrees that she will not, during the term
of the Agreement or at any time thereafter, either directly or indirectly,
disclose or make known to any other person, firm, or corporation any
confidential information, trade secret, or proprietary information of the
Company or the Subsidiary that Employee may acquire in the performance of
Employee’s duties hereunder. Upon the termination of Employee’s employment with
the Subsidiary, Employee agrees to deliver forthwith to the Subsidiary any and
all literature, documents, correspondence, and other materials and records
furnished to or acquired by Employee during the course of such employment.

 

7



--------------------------------------------------------------------------------

14. Costs of Enforcement. The Company shall pay and be solely responsible for
any and all costs and expenses (including attorneys’ fees) incurred by Employee
in seeking to enforce the Company’s obligations under this Agreement unless and
to the extent a court of competent jurisdiction determines that the Company was
relieved of those obligations because (a) the Subsidiary terminated Employee for
cause (as determined under Paragraph 11(b)(i) hereof), (b) Employee voluntarily
terminated her employment other than for good reason (as determined under
Paragraph 11(c)(ii) hereof), or (c) Employee materially and willfully breached
her agreement with respect to confidential information and such breach directly
caused substantial and demonstrable damage to the Company. The Company shall
forthwith pay directly or reimburse Employee for any and all such costs and
expenses upon presentation by Employee or by counsel selected from time to time
by Employee of a statement or statements prepared by Employee or by such counsel
of the amount of such costs and expenses. If and to the extent a court of
competent jurisdiction renders a final binding judgment determining that the
Company was relieved of its obligations for any of the reasons set forth in (a),
(b), or (c) above, Employee shall repay the amount of such payments or
reimbursements to the Company. In addition to the payment and reimbursement of
expenses of enforcement provided for in this Paragraph 14, the Company shall pay
to Employee in cash, as and when the Company makes any payment on behalf of, or
reimbursement to, Employee, an additional amount sufficient to pay all federal,
state, and local taxes (whether income taxes or other taxes) incurred by
Employee as a result of (x) payment of the expense or receipt of the
reimbursement, and (y) receipt of the additional cash payment. The Company shall
also pay to Employee interest (calculated at the Base Rate from time to time in
effect at National City Bank, Cleveland, Ohio, compounded monthly) on any
payments or benefits that are paid or provided to Employee later than the date
on which due under the terms of this Agreement.

 

15. Excise Tax Gross-Up Payments.

 

(a) In the event it shall be determined following a Change in Control that any
payment or distribution by the Company or the Subsidiary or other amount with
respect to the Company to or for the benefit of Employee, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise, but determined without regard to any additional payments required
under this Paragraph 15 (a “Payment”), is (or will be) subject to the excise tax
imposed by Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”) or any interest or penalties are (or will be) incurred by Employee with
respect to the excise tax imposed by Section 4999 of the Code with respect to
the Company (the excise tax, together with any interest and penalties, are
hereinafter collectively referred to as the “Excise Tax”), Employee shall be
entitled to receive an additional cash payment (an “Excise Tax Gross-Up
Payment”) from the Company in an amount equal to the sum of the Excise Tax and
an amount sufficient to pay the cumulative Excise Tax and all cumulative income
taxes (including any interest and penalties imposed with respect to such taxes)
relating to the Excise Tax Gross-Up Payment so that the net amount retained by
Employee is equal to all payments received pursuant to the terms of this
Agreement or otherwise less income taxes (but not reduced by the Excise Tax).

 

(b) Subject to the provisions of Paragraph 15(c), all determinations required to
be made under this Paragraph 15, including whether and when an Excise Tax
Gross-Up Payment is required and the amount of such Excise Tax Gross-Up Payment
and the assumptions to be utilized in arriving at the determination, shall be
made by a nationally recognized certified public accounting firm designated by
Employee (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Company and Employee within 30 days after the receipt
of

 

8



--------------------------------------------------------------------------------

notice from Employee that there has been a Payment, or such earlier time as is
requested by the Company. In the event that at any time relevant to this
Agreement the Accounting Firm is serving as accountant or auditor for the
individual, entity or group or person effecting the Change in Control, Employee
shall appoint another nationally recognized certified public accounting firm to
make the determinations required hereunder (which accounting firm shall then be
referred to as the Accounting Firm hereunder). All fees and expenses of the
Accounting Firm shall be borne solely by the Company. Any Excise Tax Gross-Up
Payment, as determined in accordance with this Paragraph 15, shall be paid by
the Company to Employee within five days after the receipt of the Accounting
Firm’s determination. If the Accounting Firm determines that no Excise Tax is
payable by Employee, it shall so indicate to Employee in writing. Any
determination by the Accounting Firm shall be binding upon the Company and
Employee. As a result of uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by the Accounting Firm, it is
possible that Excise Tax Gross-Up Payments that the Company should have made
will not have been made (an “Underpayment”), consistent with the calculations
required to be made hereunder. In the event the Company exhausts its remedies in
accordance with Paragraph 15(c) and Employee thereafter is required to make a
payment of any Excise Tax, the Accounting Firm shall determine the amount of
Underpayment that has occurred and the Underpayment shall be promptly paid by
the Company to or for the benefit of Employee.

 

(c) Employee shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require an Excise Tax Gross-Up
Payment (that has not already been paid by the Company). The notification shall
be given as soon as practicable but no later than ten business days after
Employee is informed in writing of the claim and shall apprise the Company of
the nature of the claim and the date on which the claim is requested to be paid.
Employee shall not pay the claim prior to the expiration of the 30-day period
following the date on which Executive gives notice to the Company or any shorter
period ending on the date that any payment of taxes with respect to the claim is
due. If the Company notifies the Employee in writing prior to the expiration of
the 30-day period that it desires to contest the claim, Employee shall:

 

(i) give the Company any information reasonably requested by the Company
relating to the claim;

 

(ii) take any action in connection with contesting the claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to the claim by an
attorney reasonably selected by the Company;

 

(iii) cooperate with the Company in good faith in order effectively to contest
the claim; and

 

(iv) permit the Company to participate in any proceedings related to the claim.

 

The Company shall bear and pay directly all costs and expenses (including
additional interest and penalties) incurred in connection with the contest and
shall indemnify and hold Employee harmless, on an after-tax basis, for any
Excise Tax or income tax (including interest and penalties with respect thereto)
imposed as a result of the representation and payment of costs and expenses.
Without limitation of the foregoing provisions of this Paragraph 15, the Company
shall control all proceedings taken in connection with the contest and, at its
sole option, may pursue or forego any and all administrative appeals,
proceedings, hearings, and conferences with

 

9



--------------------------------------------------------------------------------

the taxing authority in respect of the claim and may, at its sole option, either
direct Employee to pay the tax claimed and sue for a refund or contest the claim
in any permissible manner, and Employee agrees to prosecute the contest to a
determination before any administrative tribunal, in a court of initial
jurisdiction and in one or more appellate courts, as the Company shall
determine. If the Company directs Employee to pay the claim and sue for a
refund, the Company shall advance the amount of payment to Employee, on an
interest-free basis, and shall indemnify and hold Employee harmless, on an
after-tax basis, from any Excise Tax or income tax (including interest or
penalties with respect thereto) imposed with respect to the advance or with
respect to any imputed income with respect to the advance; and any extension of
the statute of limitations relating to payment of taxes for the taxable year of
Employee with respect to which the contested amount is claimed to be due shall
be limited solely to the contested amount. The Company’s control of the contest
shall be limited to issues with respect to which an Excise Tax Gross-Up Payment
would be payable hereunder and Employee shall be entitled to settle or contest,
as the case may be, any other issue raised by the Internal Revenue Service or
any other taxing authority.

 

(d) If, after the receipt by Employee of an amount advanced by the Company
pursuant to Paragraph 15(c), Employee becomes entitled to receive any refund
with respect to the claim, Employee shall, subject to the Company’s compliance
with the requirements of Paragraph 15(c), promptly pay to the Company the amount
of the refund (together with any interest paid or credited thereon after taxes
applicable thereto). If, after the receipt by Employee of an amount advanced by
the Company pursuant to Paragraph 15(c), a determination is made that Employee
shall not be entitled to any refund with respect to the claim and the Company
does not notify the Employee in writing of its intent to contest the denial of
refund prior to the expiration of 30 days after the determination, then the
advance shall be forgiven and shall not be required to be repaid and the amount
of the advance shall offset, to the extent thereof, the amount of Excise Tax
Gross-Up Payment required to be paid.

 

16. Withholding Taxes. Any payments provided for hereunder shall be paid net of
any applicable withholding required under federal, state, or local law and any
additional withholding to which Employee has agreed.

 

17. Outplacement. Following any termination of employment occurring after a
Change in Control other than for cause as described in Paragraph 11(b), whether
such termination occurs during or after the Contract Period, the Company shall
provide to Employee at its expense full executive level outplacement services to
assist Employee in securing suitable employment, such outplacement services to
be provided by a party selected by Employee, provided that Employee must select
and commence use of such services within six months of her date of termination
of employment with the Subsidiary and all other affiliates of the Company.

 

18. Employment Rights. Nothing expressed or implied in this Agreement shall
create any right or duty on the part of the Company, the Subsidiary, or Employee
to have Employee remain in the employ of the Subsidiary before any Change in
Control and Employee shall have no rights under this Agreement if her employment
with the Subsidiary is terminated for any reason or for no reason before any
Change in Control. Nothing expressed or implied in this Agreement shall create
any duty on the part of the Company or the Subsidiary to continue in effect, or
continue to provide to Employee, any plan or benefit unless and until a Change
in Control occurs. If, before a Change in Control, the Company or the Subsidiary
ceases to provide any plan or benefit to Employee, nothing in this Agreement
shall be construed to require the Company or the Subsidiary to reinstitute that
plan or benefit to Employee upon the later occurrence of a Change in Control.

 

10



--------------------------------------------------------------------------------

19. Notices. For purposes of this Agreement, all communications provided for
herein shall be in writing and shall be deemed to have been duly given when
delivered or when mailed by United States registered or certified mail, return
receipt requested, postage prepaid, addressed to the Company (Attention:
President) at its principal executive office and to Employee at her principal
residence, or to such other address as either party may have furnished to the
other in writing and in accordance herewith, except that notices of change of
address shall be effective only upon receipt.

 

20. Assignment, Binding Effect.

 

(a) This Agreement shall be binding upon and shall inure to the benefit of the
Company and the Company’s successors and assigns. The Company shall require any
successor (whether direct or indirect, by purchase, merger, consolidation, or
otherwise) to all or substantially all of the business and or assets of the
Company, by agreement in form and substance satisfactory to Employee, to
expressly assume and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place.

 

(b) This Agreement shall be binding upon Employee and this Agreement and all
rights of Employee hereunder shall inure to the benefit of, and be enforceable
by, Employee and her personal or legal representatives, executors, or
administrators. No right, benefit, or interest of Employee hereunder shall be
subject to assignment, anticipation, alienation, sale, encumbrance, charge,
pledge, hypothecation, or to execution, attachment, levy, or similar process;
except that Employee may assign any right, benefit, or interest hereunder if
such assignment is permitted under the terms of any plan or policy of insurance
or annuity contract governing such right, benefit, or interest.

 

21. Invalid Provisions.

 

(a) Any provision of this Agreement that is prohibited or unenforceable shall be
ineffective to the extent, but only to the extent, of such prohibition or
unenforceability without invalidating the remaining portions hereof and such
remaining portions of this Agreement shall continue to be in full force and
effect.

 

(b) In the event that any provision or portion of this Agreement shall be
determined to be invalid or unenforceable, the parties will negotiate in good
faith to replace such provision with another provision that will be valid or
enforceable and that is as close as practicable to the provision held invalid or
unenforceable.

 

22. Modification. No modification, amendment, or waiver of any of the provisions
of the Agreement shall be effective unless in writing, specifically referring
hereto, and signed by both parties.

 

23. Waiver of Breach. The failure at any time to enforce any of the provisions
of this Agreement or to require performance by the other party of any of the
provisions of this Agreement shall in no way be construed to be a waiver of such
provisions or to affect either the validity of this Agreement or any part of
this Agreement or the right of either party thereafter to enforce each and every
provision of this Agreement in accordance with the terms hereof.

 

24. Entire Agreement. This Agreement forms the entire agreement between the
parties hereto with respect to the subject matter contained in this Agreement
and, except as otherwise provided herein, shall supersede all prior agreements,
promises and representations regarding employment, compensation, severance or
other payments contingent upon termination of employment, whether in writing or
otherwise.

 

11



--------------------------------------------------------------------------------

25. Governing Law. This Agreement has been made in and shall be governed and
construed in accordance with the laws of the State of Ohio. Notwithstanding the
foregoing, all benefits and compensation provided hereunder shall comply with,
and be administered in compliance with, the requirements of Section 409A of the
Code, as enacted by the American Jobs Creation Act of 2004, to the extent
applicable.

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and Employee have executed this Agreement on the
day and year first above written.

 

OGLEBAY NORTON COMPANY By:  

/s/ Michael D. Lundin

--------------------------------------------------------------------------------

    Michael D. Lundin     President and Chief Executive Officer    

/s/ Sylvie A. Bon

--------------------------------------------------------------------------------

    Sylvie A. Bon

 

13